DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 14-16 are rejected under 35 USC 103 as being anticipated by US 2008/0208631 A1 to Morita et al. (“Morita”):

Regarding claim 14:
Morita teaches a method of generating a user interface, the method comprising: generating a graphical user interface, the graphical user interface displaying an interactive graphical representation of a medical note, the graphical representation comprising a first note data record and a data-item selectable control displayed in a first frame; displaying a data item in the displayed first note data record, the data item relating to at least one non-dental feature of a patient's anatomy; 
receiving an input identifying the data item of the first note data record; determining whether the data item is included in at least a second note data record in a plurality of note data records; ([0023]- One of the sources used to generate the timeline includes a physical exam note which can be interacted with to show further information based on the note)
upon determining whether the data item is included in at least a second note data record, generating a selectable control for each note data record containing the data item, each selectable control linked to a note data record in the plurality of note data records and containing the medical finding, none of the selectable controls linked to a note data record in the plurality of note data records not containing the medical finding; ([0032, 0033]- each point of the timeline as described above (including a point generated by the interactive medical note) can be viewed further with interactions from the interface in the display, indicating a selectable control. Multiple points can be present on the timeline wherein the data comes from the patient’s medical note data record, therefore indicating a second note data record and none of the selectable controls linked to a note data record in the plurality of note data records not containing the medical finding)
linking the selectable control to the data item; and altering the display of the data item in the first frame while the first note data record is being displayed in the first frame. ([0032, 0033]- each point of the timeline as described above (including a point generated by the interactive medical note) can be viewed further with interactions from the interface in the display, therefore altering the display)


Morita teaches all of the limitations of claim 14. Morita further teaches wherein receiving an input comprises receiving an entry of a new data item. ([0053]- new data from other medical sources can be added to the interactive timeline interface.)

Regarding claim 16:
Morita teaches all of the limitations of claim 14. Morita further teaches wherein receiving an input comprises identifying a previously entered data item. ([0058]- historical data from a previous date can be viewed after an input of further magnification of the display.)



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2-13 and 17 are rejected under 35 USC 103 as being unpatentable over US 2008/0208631 A1 to Morita et al. (“Morita”) in view of US 2007/0185390 A1 to Perkins et al. (“Perkins”):

Regarding claim 2:
Morita teaches a method of generating a user interface, the method comprising: identifying two or more historical note records containing a data item, the data item related to at least one non-dental feature of a patient's anatomy; ([0023]- when generating a timeline to visualize a patient’s medical history, multiple sources including the patient’s medical records and physical exam notes associated with the patient can be used to generate the timeline)
generating a graphical user interface, the graphical user interface displaying an interactive graphical representation of a medical note, the interactive graphical representation comprising a note data record; ([0023]- One of the sources used to generate the timeline includes a physical exam note which can be interacted with to show further information based on the note)
generating a data-item selectable control linked to the data item in the graphical user interface and the identified two or more historical note records, each of the linked two or more historical note records containing the data item; and ([0032, 0033]- each point of the timeline as described above (including a point generated by the interactive medical 
upon actuation of the data-item selectable control, generating two or more note data record selectable controls, each note data record selectable control being associated with at least one of the historical note data records that includes the data item, and none of the data record selectable controls being associated with a historical note data record not containing the medical finding. ([0019, 0036]- once data is viewed after magnifying the note data point (interpreted as an actuation), multiple actions through selectable controls on the interface can be done by the user, including further magnifying in on the data to view further data from the note data records, and also being able edit the historical data that is already included from the medical record source (this is interpreted as each note data record selectable control being associated with at least one of the historical note data records that includes the data item, and none of the data record selectable controls being associated with a historical note data record not containing the medical finding).)
Morita however does not teach:
determining a state of the data item in the historical note data records; 
displaying the data item in the displayed interactive graphical representation in a font color defined by the determined state; 
Perkins however teaches before the filing date of the current invention that when considering a patient’s health status that is being recorded, the medical status of the patient can be represented in a color system, indicating that critical issues with the patient can be denoted in a certain color once a threshold is reached [0083].
Therefore, it would have been obvious to one or ordinary skill in the art of medical information interfaces in a publication before the filing date of the current invention to include the color status indications of Perkins to the historical note record system of Morita because it more easily documents patient’s encounters and provides easer viewing of their data as shown in the problem presented in [0007] of Perkins.

Claim 9 and 17 is rejected in a similar manner to claim 2.

Regarding claim 3:
Morita/Perkins teaches all of the limitations of claim 2. Morita further teaches wherein generating a data-item selectable control is performed automatically upon entry of the new data item. ([0053]- new data from other medical sources can be added to the interactive timeline interface.)

Regarding claim 4:
Morita/Perkins teaches all of the limitations of claim 2. Morita further teaches wherein generating a data-item selectable control occurs when the data item is displayed. ([0036]-when the data point, which is the medical note, is displayed, a selectable control occurs (in the form of magnifying in on a display to further view the information).)

Regarding claim 5:
Morita/Perkins teaches all of the limitations of claim 2. Morita further teaches wherein generating a data-item selectable control occurs when a template is loaded that includes the data item as a suggested data item. ([0044]- In certain embodiments, information retrieval, display and/or processing settings, for example, may be customized according to a particular user or type of user. Retrieval, aggregation, display and/or processing of information may be based on rules, preferences, and/or other settings, for example (rules is interpreted as the template). )

Regarding claim 6:
Morita/Perkins teaches all of the limitations of claim 2. Morita further teaches wherein generating a data-item selectable control is performed automatically. ([0053]- new data from other medical sources can be added to the interactive timeline interface.)

Regarding claim 7:
Morita/Perkins teaches all of the limitations of claim 2. Morita further teaches further comprising: receiving an input to select at least one of the note selectable controls; and displaying the historical note data record including the data item in the user interface. ([0023, 0036]- the interface shows the data record and the medical source include the note for example)

Regarding claim 8:
Morita/Perkins teaches all of the limitations of claim 2. Morita further teaches wherein displaying the note selectable control further comprises displaying a date of the historical note data record associated with the selectable control. ([0024, 0058]- the date of the event can be viewed from the timeline with the data record).

Regarding claim 10:
Morita/Perkins teaches all of the limitations of claim 9. Morita however does not teach:
wherein the color is selected from a group of two or more colors, each color representing a different state of the medical finding.
Perkins however teaches before the filing date of the current invention that when considering a patient’s health status that is being recorded, the medical status of the patient can be represented in a color system, indicating that critical issues with the patient can be denoted in a certain color once a threshold is reached [0083].
Therefore, it would have been obvious to one or ordinary skill in the art of medical information interfaces in a publication before the filing date of the current invention to include the color status indications of Perkins to the system of Morita/Perkins because it more easily documents patient’s encounters and provides easer viewing of their data as shown in the problem presented in [0007] of Perkins.

Regarding claim 11:
Morita/Perkins teaches all of the limitations of claim 9. Morita however does not teach:
wherein the color is selected from a first color indicative of an abnormal finding and a second color indicative of a normal finding.
Perkins however teaches before the filing date of the current invention that when considering a patient’s health status that is being recorded, the medical status of the patient can be represented in a color system, indicating that critical issues with the patient can be denoted in 
Therefore, it would have been obvious to one or ordinary skill in the art of medical information interfaces in a publication before the filing date of the current invention to include the color status indications of Perkins to the system of Morita/Perkins because it more easily documents patient’s encounters and provides easer viewing of their data as shown in the problem presented in [0007] of Perkins.

Regarding claim 12:
Morita/Perkins teaches all of the limitations of claim 9. Morita further teaches displaying a second note data record including the data item. ([0036]- all of the medical record, including the note data previously mentioned, can be displayed along with the data item after the magnification of the data points.)

Regarding claim 13:
Morita/Perkins teaches all of the limitations of claim 12. Morita however does not teach:
wherein a font for the data item in the first note data record is a first color, and the font for the data item in the second record is a second color.
Perkins however teaches before the filing date of the current invention that when considering a patient’s health status that is being recorded, the medical status of the patient can be represented in a color system, indicating that critical issues with the patient can be denoted in a certain color once a threshold is reached (below or above the threshold indicates different color notations [0083].
Therefore, it would have been obvious to one or ordinary skill in the art of medical information interfaces in a publication before the filing date of the current invention to include the color status indications of Perkins to the system of Morita/Perkins because it more easily documents patient’s encounters and provides easer viewing of their data as shown in the problem presented in [0007] of Perkins.



Related Prior Art
The following sources have been considered but have not been used as prior art in the above rejections:
US 2003/0069759 A1 to Smith teaches of creating an ordered list of patients with a task list for a group of patients in a hospital, however does not teach of generating two or more note data record selectable controls and displaying health information in a font color for the determined medical state.
US 2008/0228529 A1 to Wilson et al. teaches of gathering historical data of a patient for display on an interface on  a static window, however does not teach of generating two or more note data record selectable controls and displaying health information in a font color for the determined medical state.
Foreign patent document WO 2004/008273 A2 to Fabrick et al. teaches of generating medical notes from pick lists and obtaining information from previous medical history of patients, however does not teach of generating two or more note data record selectable controls and displaying health information in a font color for the determined medical state.
NPL source “Endoscopic electronic medical record system” to Conway et al. teaches of generating an interface for a patient EMR system which can gather medical finding data automatically from an endoscopy machine, however does not teach of generating selectable controls on an interactive medical note interface and displaying colors to identify the state of the subject from the medical findings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686